Title: To Alexander Hamilton from Thomas Y. How, 12 July 1800
From: How, Thomas Y.
To: Hamilton, Alexander



Woodbridge [New Jersey] July 12th 1800
Dear Sir:

I should do violence to my feelings if I neglected early to express to you my respect and my gratitude. During the year which I have been so happy as to spend in your military family, your conduct towards me has been uniformly delicate and tender. It has excited in my heart an attachment that can never be effaced.
With sincere affection and respect   I am, Dr. Sir,   yr. ob. ser.

Thos. Y. Howe

